       Case 3:15-cv-02281-WHA Document 377 Filed 04/16/21 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                         APR 16 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
TOTAL RECALL TECHNOLOGIES,                      No.   21-15590

                Plaintiff-Appellee,             D.C. No. 3:15-cv-02281-WHA
                                                Northern District of California,
 v.                                             San Francisco

PALMER LUCKEY; FACEBOOK                         ORDER
TECHNOLOGIES, LLC,

                Defendants-Appellants.


TOTAL RECALL TECHNOLOGIES,                      No.   21-15609

                Plaintiff-Appellee,             D.C. No. 3:15-cv-02281-WHA
                                                Northern District of California,
 v.                                             San Francisco

FACEBOOK TECHNOLOGIES, LLC,

                Defendant-Appellant,

and

PALMER LUCKEY,

                Defendant.

Before: CLIFTON and MURGUIA, Circuit Judges.

      The emergency motions (Docket Entry No. 2-4 in 21-15590; Docket Entry

No. 2-3 in 21-15609) for a stay of the district court’s March 25, 2021 order are

granted. See Nken v. Holder, 556 U.S. 418, 426 (2009). The district court’s

SZ/MOATT
       Case 3:15-cv-02281-WHA Document 377 Filed 04/16/21 Page 2 of 2




March 25, 2021 order denying seven administrative motions to seal is stayed

pending appeal.

      Appellants’ motions to file under seal (Docket Entry No. 2-1 in 21-15590;

Docket Entry No. 2-1 in 21-15609) are referred to the panel assigned to decide the

merits of these consolidated appeals.

      These consolidated appeals shall be expedited and assigned to the next

available panel upon completion of briefing. See 9th Cir. Gen. Order 3.3(f).

      The previously established briefing schedule remains in effect. No

streamlined extensions of time will be approved. See 9th Cir. R. 31-2.2(a)(1).




SZ/MOATT                                 2                                     21-15590
